DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 February 2021 has been entered. Claims 1, 8, 13, and 15 have been amended. Claims 4 and 18 have been cancelled. 

Response to Arguments
Although a new ground of rejection has been used to address additional limitations that have been added to claims 1, 8, and 15 a response is considered necessary for several of applicant's arguments since reference Garrard will continue to be used to meet several claimed limitations.
The examiner would like to note that the Garrard reference is now being used as a secondary reference and that the mappings from the limitations of the claims to the Garrard reference have been changed from the previous office action. The first message log of Garrard has now been mapped to the first message identifier queue and the message queue of Garrard has now been mapped to the second message identifier queue.  
As such, in response to Applicant’s argument stating that Garrard fails to show arranging the identifier in the second message identifier queue according to a sending order of the message, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-9, 14-16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Benner (U.S. Patent Number 5,961,659) in view of Garrard et al. (U.S. Patent Publication 2008/0196039), hereinafter Garrard.
Regarding claim 1, Benner shows
A method for sending messages, comprising: 
storing one or more identifiers (i.e. message descriptors) corresponding to one or more messages that wait to be sent (i.e. retransmitted) in a first message identifier queue; (i.e. unacknowledged queue) (Column 5, lines 23-28; Column 6, lines 53-60; Column 10, lines 15-30)    
storing one or more identifiers (i.e. message descriptors) corresponding to one or more messages that are to be sent directly in a second message identifier queue; (i.e. send queue) (Column 5, lines 11-15; Column 6, lines 53-60) 
acquiring an identifier corresponding to a message in the first message identifier queue; (Column 9, lines 32-39; Column 10, lines 15-25; i.e. A message descriptor of an unacknowledged message of the unacknowledged queue is acquired.)
sending the message according to  (Column 5, lines 11-22; Column 9, lines 20-31)
However, Benner fails to show
moving the identifier to the second message identifier queue; 
arranging the identifier in the second message identifier queue according to a sending order of the message, comprising determining a position of the identifier according to identifiers currently existing in the second message identifier queue; and 
sending the message according to the position of the identifier in the sending order in the second message identifier queue. 
Garrard shows
acquiring an identifier (i.e. message identifier “M3”) corresponding to a message in the first message identifier queue; (i.e. message log) ([0029]; [0023], lines 6-9; [0026], lines 1-7; i.e. A message identifier of an unacknowledged message of the message log is acquired.)
moving the identifier (i.e. message identifier “M3”) to the second message identifier queue; (Fig. 3, 301; i.e. message queue) ([0025]; [0026], lines 1-7; Fig. 3c; [0030], lines 1-11; i.e. The message identifier for the unacknowledged message is moved to the message queue and the message log is cleared.)
arranging the identifier in the second message identifier queue according to a sending order (i.e. time order of their original receipt/FIFO) of the message, comprising determining a position of the identifier according to identifiers (i.e. message identifier/timestamp/message priority of messages waiting to be sent) currently existing in the second message identifier queue; and ([0026]; [0027]; Fig. 3c)
sending the message according to the position of the identifier in the sending order in the second message identifier queue. ([0020])
Garrard and Benner are considered analogous art because they involve message queues. Benner shows that messages may be copied from an unacknowledged queue to a send queue in order to resend unacknowledged messages. Garrard shows that the message may be moved from an unacknowledged queue to a send queue and arranged in the send queue based on the time order of the original receipt at the send queue.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Benner to incorporate the teachings of Garrard wherein moving the identifier to the second message identifier queue, arranging the identifier in the second message identifier queue according to a sending order of the message, comprising determining a position of the identifier according to identifiers currently existing in the second message identifier queue, and sending the message according to the position of the identifier in the sending order in the second message identifier queue. Doing so insures the integrity of the message queue while enabling messages to be streamed in an appropriate order. (Garrard: [0027], lines 13-20)

Regarding claim 2, Benner in view of Garrard shows all of the features with respect to claim 1 as outlined above. Benner in view of Garrard further shows
The method according to claim 1, wherein the identifier is arranged according to the sending order, (i.e. time order of their original receipt/FIFO/oldest timestamps are sent first) and the message is processed according to the arrangement of the identifier. (Garrard: [0026]; [0027]; Fig. 3) 

Regarding claim 5, Benner in view of Garrard shows all of the features with respect to claim 2 as outlined above. Benner in view of Garrard further shows
The method according to claim 2, wherein after sending the message according to the sending order associated with the identifier in the second message identifier queue, the method further comprises: 
determining whether a feedback message (i.e. acknowledgement) of sending the message is received in a preset time period; and (Benner: Column 9, lines 32-39; Column 10, lines 15-25)
or
re-sending the message, in response to the feedback message not being received in the preset time period. (Benner: Column 10, lines 26-34)

Regarding claim 6, Benner in view of Garrard shows all of the features with respect to claim 5 as outlined above. Benner in view of Garrard further shows
The method according to claim 5, wherein re-sending the message further comprises: 
moving the identifier (i.e. message identifier) corresponding to the message from the second message identifier queue (i.e. message queue) to the first message identifier queue; (i.e. message log) (Garrard: [0023], lines 1-9; i.e. When a message is sent the message and its message identifier is moved to the message log. A message may be resent any number of times.)
arranging the identifier in the first message identifier queue according to the sending order of the message; (Garrard: [0023]; [0024]; i.e. The message and its message identifier are moved/arranged into the message log according to the sending order as they are sent.)
moving the identifier to the second message identifier queue; and (Garrard: [0026]; i.e. The message being resent again is moved back into the message queue.)
re-sending the message. (Garrard: [0027])

Regarding claim 7, Benner in view of Garrard shows all of the features with respect to claim 5 as outlined above. Benner in view of Garrard further shows
The method according to claim 2, further comprising: 
moving multiple identifiers (i.e. message identifiers) in the first message identifier queue (i.e. message log) to the second message identifier queue (i.e. message queue) at a time (i.e. all the messages/message identifiers that are not in the consumer’s list are reentered into the message queue) according to the sending order; (i.e. in original timestamp order) (Garrard: [0030])
determining an arrangement order of the multiple identifiers in the second message identifier queue according to the sending order of the messages corresponding to the multiple identifiers; (Garrard: [0030]; [0026])
segmenting the multiple identifiers in the second message identifier queue into multiple intervals (i.e. priorities) according to the arrangement order based on a sending scheme; (i.e. priority and then time stamp) and (Garrard: [0027]; Fig. 3) 
determining an interval sending order (i.e. The messages in each priority are then ordered by time stamp.) of the multiple intervals according to the sending order of the messages corresponding to the multiple identifiers; (Garrard: [0027])
sending the messages in the multiple intervals (i.e. priorities) according to the determined interval sending order. (Garrard: [0025])

 Regarding claim 8, Benner shows
A terminal device, comprising: (Fig. 1, 104; i.e. node) 
one or more memories (Fig. 1, 108; Fig. 2, 210) storing a set of instructions, (Column 4, lines 10-25) wherein the one or more memories (Fig. 3a, 210; i.e. control store memory) further includes a first message identifier queue (Fig. 3a, 305; i.e. unacknowledged queue) and a second message identifier queue, (Fig. 3a, 303; i.e. send queue) the first message identifier queue is configured to store one or more identifiers (i.e. message descriptors) corresponding to messages that wait to be sent, (i.e. retransmitted) (Column 5, lines 23-28; Column 6, lines 53-60; Column 10, lines 15-30) and the second message identifier queue is configured to store one or more identifiers (i.e. message descriptors) corresponding to messages that are to be sent directly; and (Column 5, lines 11-15; Column 6, lines 53-60)
a processor (Fig. 1, 106) configured to execute the set of instructions to cause the terminal device to: (Column 4, lines 10-16)
acquire an identifier corresponding to a message in the first message identifier queue; (Column 9, lines 32-39; Column 10, lines 15-25; i.e. A message descriptor of an unacknowledged message of the unacknowledged queue is acquired.)
send the message according to  (Column 5, lines 11-22; Column 9, lines 20-31)
However, Benner fails to show
move the identifier to the second message identifier queue; 
arrange the identifier in the second message identifier queue according to a sending order of the message, comprising determining a position of the identifier according to identifiers currently existing in the second message identifier queue; and 
send the message according to the position of the identifier in the sending order in the second message identifier queue. 

acquire an identifier (i.e. message identifier “M3”) corresponding to a message in the first message identifier queue; (i.e. message log) ([0029]; [0023], lines 6-9; [0026], lines 1-7; i.e. A message identifier of an unacknowledged message of the message log is acquired.)
move the identifier (i.e. message identifier “M3”) to the second message identifier queue; (Fig. 3, 301; i.e. message queue) ([0025]; [0026], lines 1-7; Fig. 3c; [0030], lines 1-11; i.e. The message identifier for the unacknowledged message is moved to the message queue and the message log is cleared.)
arrange the identifier in the second message identifier queue according to a sending order (i.e. time order of their original receipt/FIFO) of the message, comprising determining a position of the identifier according to identifiers (i.e. message identifier/timestamp/message priority of messages waiting to be sent) currently existing in the second message identifier queue; and ([0026]; [0027]; Fig. 3c)
send the message according to the position of the identifier in the sending order in the second message identifier queue. ([0020])
Garrard and Benner are considered analogous art because they involve message queues. Benner shows that messages may be copied from an unacknowledged queue to a send queue in order to resend unacknowledged messages. Garrard shows that the message may be moved from an unacknowledged queue to a send queue and arranged in the send queue based on the time order of the original receipt at the send queue.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Benner to incorporate the teachings of Garrard wherein moving the identifier to the second message identifier queue, arranging the identifier in the second message identifier queue according to a sending order of the message, comprising determining a position of the identifier according to identifiers currently existing in the second message identifier queue, and sending the message according to the position of the identifier in the sending 

Regarding claim 9, this device claim comprises limitations substantially the same as those detailed in claim 2 above and is accordingly rejected on the same basis.

Regarding claim 14, this device claim comprises limitations substantially the same as those detailed in claim 7 above and is accordingly rejected on the same basis.

Regarding claim 15, Benner shows
A non-transitory computer readable medium (Fig. 1, 108) that stores a set of instructions that is executable by at least one processor of a terminal device (Fig. 1, 104; i.e. node) to cause the terminal device to perform a method for sending messages, the method comprising: (Column 4, lines 10-16)
storing one or more identifiers (i.e. message descriptors) corresponding to one or more messages that wait to be sent (i.e. retransmitted) in a first message identifier queue; (i.e. unacknowledged queue) (Column 5, lines 23-28; Column 6, lines 53-60; Column 10, lines 15-30)    
storing one or more identifiers (i.e. message descriptors) corresponding to one or more messages that are to be sent directly in a second message identifier queue; (i.e. send queue) (Column 5, lines 11-15; Column 6, lines 53-60) 
acquiring an identifier corresponding to a message in the first message identifier queue; (Column 9, lines 32-39; Column 10, lines 15-25; i.e. A message descriptor of an unacknowledged message of the unacknowledged queue is acquired.)
sending the message according to  (Column 5, lines 11-22; Column 9, lines 20-31)

moving the identifier to the second message identifier queue; 
arranging the identifier in the second message identifier queue according to a sending order of the message, comprising determining a position of the identifier according to identifiers currently existing in the second message identifier queue; and 
sending the message according to the position of the identifier in the sending order in the second message identifier queue. 
Garrard shows
acquiring an identifier (i.e. message identifier “M3”) corresponding to a message in the first message identifier queue; (i.e. message log) ([0029]; [0023], lines 6-9; [0026], lines 1-7; i.e. A message identifier of an unacknowledged message of the message log is acquired.)
moving the identifier (i.e. message identifier “M3”) to the second message identifier queue; (Fig. 3, 301; i.e. message queue) ([0025]; [0026], lines 1-7; Fig. 3c; [0030], lines 1-11; i.e. The message identifier for the unacknowledged message is moved to the message queue and the message log is cleared.)
arranging the identifier in the second message identifier queue according to a sending order (i.e. time order of their original receipt/FIFO) of the message, comprising determining a position of the identifier according to identifiers (i.e. message identifier/timestamp/message priority of messages waiting to be sent) currently existing in the second message identifier queue; and ([0026]; [0027]; Fig. 3c)
sending the message according to the position of the identifier in the sending order in the second message identifier queue. ([0020])
Garrard and Benner are considered analogous art because they involve message queues. Benner shows that messages may be copied from an unacknowledged queue to a send queue in order to resend unacknowledged messages. Garrard shows that the message may be moved from an unacknowledged 

Regarding claim 16, this medium claim comprises limitations substantially the same as those detailed in claim 2 above and is accordingly rejected on the same basis.

Regarding claim 21, this medium claim comprises limitations substantially the same as those detailed in claim 7 above and is accordingly rejected on the same basis.

Allowable Subject Matter
Claims 3, 10, 12, 13, 17, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Swain et al. (U.S. Patent Publication 2017/0214762) – using memory queues for reliable transmission
Sinn et al. (U.S. Patent Publication 2010/0070588) – deleting messages from a send queue when no ACK is received


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450.  The examiner can normally be reached on 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451